     Case 2:16-cr-00057-LRH-VCF Document 174 Filed 05/08/19 Page 1 of 3



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    JIHAD ANTHONY ZOGHEIB

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                    )
11
                                                  )
12                         Plaintiff,             )       Case No.: 2:16-cr-00057-LRH-VCF-1
                                                  )
13   v.                                           )
                                                  )
14
     JIHAD ANTHONY ZOGHEIB,                       )
15                                                )
                           Defendant.             )
16                                                )
17
18        STIPULATION AND ORDER TO CONTINUE DUE DATES FOR FILING OF
                           SENTENCING MEMORANDA
19                              (Fourth Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant JIHAD
21   ANTHONY ZOGHEIB, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23   “the Government”), by and through its attorney (Assistant United States Attorney Patrick
24   Burns), that the deadline for the filing of Defendant’s sentencing memoranda be extended and
25   continued to and including May 27, 2019. The Government shall have to and including June 4,
26   2019 in which to file its responsive sentencing memorandum to that of Defendant ZOGHEIB.
27          This Stipulation is entered into for the following reasons:
28


                                                      1
     Case 2:16-cr-00057-LRH-VCF Document 174 Filed 05/08/19 Page 2 of 3



 1          1.      The present case was most recently set for sentencing on May 15, 2019, having
 2   been most recently continued from March 6, 2019. On May 6, 2019, the Court granted the
 3   Government’s Emergency Motion to Continue Sentencing Date, but a new sentencing date has
 4   not yet been set. The Presentence Investigation Report was disclosed on January 30, 2019, in
 5   anticipation of the prior March sentencing hearing. On April 9, 2019 Defendant ZOGHEIB
 6   filed his Objections to the Presentence Investigation Report. Further investigation of
 7   background facts revealed additional errors in the Report, and Defendant ZOGHEIB filed his
 8   supplemental objections on April 22, 2019.
 9          2.      In addition to the filing of objections to the Presentence Investigation Report,
10   Defendant ZOGHEIB intends to file a Sentencing Memorandum to assist the Court in
11   determining the appropriate sentence to impose. The Government also contemplates filing a
12   responsive memorandum setting forth its sentencing arguments, or other suitable pre-
13   sentencing filings. While ordinarily such memoranda are filed with the Court on the same date
14   as the objections to the Presentence Investigation Report, the parties request an extension of the
15   deadline for the filing of Defendant ZOGHEIB’s sentencing memorandum to and including
16   May 27, 2019. The Government’s response to the sentencing memoranda will be due on June
17   4, 2019. The sentencing date will be on the date to be determined by the Court.
18          3.      Defendant ZOGHEIB is presently incarcerated, serving a sentence imposed in
19   the Nevada state courts, and does not object to these specific extensions and continuances, now
20   that his May 15, 2019 sentencing date has been continued.
21          4.      The additional time requested herein is not sought for purpose of delay, but
22   merely to allow counsel sufficient time within which to complete efforts relevant to making
23   their respective sentencing presentations, in this unexpectedly complicated case. The requested
24   extension, in light of the continuance of the sentencing date, will not adversely affect the
25   briefing and disposition of objections to the Presentence Investigation Report and the
26   sentencing hearing.
27          ///
28          ///


                                                      2
     Case 2:16-cr-00057-LRH-VCF Document 174 Filed 05/08/19 Page 3 of 3



 1          5.      This is the fourth request to continue the dates relative to the sentencing process,
 2   and the fourth request to continue the dates affected by the present Stipulation.
 3          DATED this 7th day of May, 2019.
 4   BOIES SCHILLER FLEXNER LLP                            NICHOLAS A. TRUTANICH
                                                           United States Attorney
 5
 6   By: /s/ Richard J. Pocker                             By: /s/ Patrick Burns
        RICHARD J. POCKER, ESQ.                               PATRICK BURNS, ESQ.
 7      Counsel for Jihad Anthony Zogheib                     Assistant United States Attorney
 8
 9
                                                 ORDER
10
            Based on the pending Stipulation of counsel, and good cause appearing,
11
            IT IS HEREBY ORDERED THAT the deadline for the filing of Defendant
12
     ZOGHEIB’s sentencing memoranda be continued to May 27, 2019. The Government shall
13
     have to and including June 4, 2019 in which to file a response to Defendant ZOGHEIB’s
14
     sentencing memorandum.
15
                                                   DATED this ____
                                                              9th day of May, 2019.
16
17
                                                   ____________________________________
18                                                 UNITED  STATES DISTRICT JUDGE
                                                   _____________________________________
                                                   LARRY R. HICKS
19
                                                   UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                     3
